DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,636,688 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 06/16/2021 has been considered and attached.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter: 
Prior art, e.g. U.S. Patent Application Publication Number 2016/0240420 A1 to Wagenleitner teaches (e.g. Fig. 4d) performing a first alignment process to align a first alignment mark (17”) on a first workpiece (e.g. 14) to a field of view (FOV) of an imaging device (e.g. 3”) while a second workpiece (14’) is outside of the FOV.  Prior art, e.g. U.S. Patent Application Publication Number 2018/0144999 A1 to Lu et al. teaches an alignment process to align a second alignment mark (113 or 115) on the second workpiece (114) to a first alignment mark (123 or 125) based on imaging of the first alignment mark through the second workpiece by an imaging device (134/136 and 144/146), as discussed previously in et al. teaches improving alignment accuracy (AA) by adjusting the position of a wafer before and during a bonding process (Abstract).  However, prior art fails to reasonably teach or suggest in sufficient detail performing a second alignment process to align a second alignment mark on the second workpiece to the first alignment mark based on imaging of the first alignment mark through the second workpiece by the imaging device, wherein the second alignment process is performed without moving the first alignment mark out of alignment with the FOV and achieves a first alignment accuracy between the first and second alignment marks; and moving the first workpiece and/or the second workpiece so the first and second workpieces vertically contact while simultaneously performing a third alignment process, wherein the third alignment process further aligns the first and second alignment marks to each other based on imaging by the imaging device to achieve a second alignment accuracy greater than the first alignment accuracy, together with the other limitations of claim 8 as claimed.  Claims 1 and 15 are allowable for similar reasons to claim 8.  Claims 2-7,9-14,16-20 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1, 8, and 15 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891